Title: To Benjamin Franklin from Mary Hewson, 2[–5] April 1780
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Craven Street April 2.[–5] 1780
It is long since we had a line from you, but we have sometimes heard of you; to hear you are well gives us pleasure. Though you do not write I trust you do not forget us, nor wish us to forget you, therefore I take this favourable opportunity of sending you a long letter, such I intend it to be, for I fancy I have a great deal to say, as it is so long since we have had any communication.
You know that my affairs are settled in a manner that affords me a competent income. My mother and I continue upon the same plan we entred upon when we went to Cheam, and I have no thoughts of altering it, for, by not extending the plan, I shall be rich enough to indulge myself, and my children, in any occasional expences that will essentially gratify me, or benefit them. Thank God! We are all in good health; my mother had an alarming attack about three months ago, but is now quite recovered. William is a boarder at Cheam School, which is my chief inducement for residing in that place. Many people say it is a disadvantage for a school-boy to be within sight of his home, but I am conceited enough to think I know better, and that, as I never take him from the school when any business is going on, I do not impede his progress in learning, but add a little to his stock of knowledge, and sow some seeds of virtue which he could only by chance catch from those who have not my interest in the harvest. He is a very good boy, and I hope not dull, though I cannot boast much of his scholarship; whether the fault lies with him or his master I will not determine, perhaps more rigourous methods would quicken his speed, for he is indolent, but it is the maxim of that school not to flog except for offences which their laws deem criminal, and a deficiency in learning is not in the catalogue of those offences. I approve the principle, therefore must abide by the consequences, and give up my son’s proficiency in latin for the sake of what to me appears more important. I am not without ambition, and a mother’s cannot be so highly gratified as in her son’s rising to distinction, but I would not sacrifice one worthy principle of his mind for the highest honours that learning can attain. William learns anything with great facility, but he does not make it his own, notwithstanding his memory is retentive. During the christmas holidays I employed him in getting by heart passages in verse which he did with great precision, and repeats them with propriety. I likewise exercised him a little in addition & substraction, which he is fond of. You know I am a bad arithmeticien, but I am proficient enough for my pupil at present, and it gave me pleasure to observe how readily he took my instructions. I was his writing-mistress too. You may laugh if you please, but I sent him to school writing a better hand than when he came home. The retirement of our situation gives me time to do many things for my children, which in the bustle of the world I could not do. My two little ones can now read very well; that is the whole of their scholarship, and much patience it cost me. Few people consider the acquisition so wonderful, as, to a reflecting teacher, it appears. How much did I wish that your alphabet & orthography were established! For I was perpetually told: “It does not sound so, Mama.” Thomas is very quick & very inquisitive. Notwithstanding his extreme volatility he will stop to investigate anything that excites his curiosity. His soul overshoots his body; indeed I apprehend his perpetual activity wears him, and prevents his growth. He is healthy & well proportion’d, but extremely diminutive. Elizabeth is much taller & stouter. I think she will be tolerably handsome, and as I leave her form to Nature I flatter myself her whole figure will be pleasing. Her understanding is no way deficient, and as I shall do my utmost to qualify it properly I hope to see her a truly agreeable woman. I am thankful for the great blessing of three children with sound constitutions, perfect forms, good understandings, and amiable dispositions. I flatter myself that you will have some pleasure in reading this account though perhaps it will prove no more than that I love my children, and that I love you, two truths you were not unacquainted with; as to the evidence I meant to give, you may not depend upon it as it is a mother’s. William just now asked me if I should ever go to you. His sister, who stood by him, immediately said “I shall.” I can assure you she depends upon being your grand-daughter. I asked her what I should say to you for her. She could think of nothing but how you do; of her own accord, she said ask how Temple does, & Mr Bache. Those were her own words, so pray tell Mr Bache that she paid him more respect than she paid his cousin, for she gave him the title of Mr which she did not bestow upon Temple. My friend Temple will forgive the omission. I asked Tom what he had to send. “Duty” was his reply, “and my love to Temple.” William was asked next, and he said “Duty to my Godpapa & love to Temple.” Having filled almost five pages with myself and my children, it is time to turn to something else. I write this at Mr Whitefoord’s by whose favour this conveyance is procured. He desired me to make his best respects to you, and to say he does not despair of seeing you here, an event much wished for by many, though, I fear, not by those who can bring it about. I think you are all in the wrong, it is only we who have nothing to do that are quite right. My mother & my daughter dined at Mr Theobald’s last friday, at which time your health was drank; my daughter reminded me to tell you so. All our friends in this street are well, my family occupies the two opposite houses; the inhabitants on the other side are much your friends, and very kind to us. We have another between this & Charing Cross who lately sent you an account of our welfare. I do not recollect any event among our acquaintance, but the death of Mrs Henckell, my friends truly estimable mother. A tedious, hopeless illness rendered desireable that event which she looked to with fortitude & resignation.
I received a letter from Mr Williams of 12th Octr. which I answered in Jany. I have not heard from him since. I hope he & his lovely wife are well. I was much pleased with that event, for I think him too amiable to remain unmarried, and Mariamne well deserves a good husband, so I hope they will enjoy all the happiness which such a union promises. I hope you will find some way to send us a line when you or your secretary have time to write it. I see no objection to the conveyance by post. I do not recollect whether I told you that Mr Collinson declined the charge of our letters.
April 5th.
As Mr Strange has not called I kept my letter open till now that we return to Cheam. We take back with us Mr Whitefoord’s daughter whom he now publickly introduces as such, and is very fond of. She is a fine girl, but wants tuition, which my mother & I have undertaken to give her; between us we hope to make her useful and agreeable; without such friendly assistance she would stand no chance of being qualified to fill an honourable station.
Our friend Mrs Wilkes has just established a house at Richmond in which she now has six young ladies whose education she superintends, and has £100 a year from each. She acquits herself as you would expect, and I dare say you will rejoice at her success. Mr W. is gone to Algiers. The eldest son was well provided for at New York but was obliged to come home on account of his health. Charles is a fine youth, but not yet in any way of acquiring a subsistence. Fanny is with her mother: Mrs Montague very kindly patronizes her. Do you know Mr Barrow is dead?
I must now finish my letter. Adieu!
Your ever affectionate
Mary Hewson